        Case 1:21-cv-01126-HBK Document 3 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10
      DARREN L. HARRIS,                                    1:21-cv-001126 HBK (PC)
11
                          Plaintiff,                       ORDER TO SUBMIT APPLICATION
12                                                         TO PROCEED IN FORMA PAUPERIS
              v.                                           OR PAY FILING FEE
13
      A. ZAVALA,
14                                                         THIRTY-DAY DEADLINE
                          Defendant.
15

16

17

18           Plaintiff Darren L. Harris initiated this action by filing a pro se civil rights complaint under

19   42 U.S.C. § 1983 on July 26, 2021. (Doc. No. 1). Plaintiff did not accompany the complaint with
20   the $402.00 filing fee or an application to proceed in forma pauperis under 28 U.S.C. § 1915.
21
             Accordingly, it is ORDERED:
22
             1. Within thirty (30) days of the date on this order, Plaintiff shall either: (1) fully complete
23
     and sign the attached application to proceed in forma pauperis, or (2) pay the $402.00 filing fee for
24

25   this action.

26           2. Absent good cause, the Court will not grant any motions for extension of time.

27           3. Failure to comply with this order will result in a recommendation to dismiss this case.
28
        Case 1:21-cv-01126-HBK Document 3 Filed 07/27/21 Page 2 of 2


 1
     Dated:   July 27, 2021
 2
                                            HELENA M. BARCH-KUCHTA
 3                                          UNITED STATES MAGISTRATE JUDGE

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
